 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,                        No. CR19-035RAJ

10                          Plaintiff,
11                                                    ORDER OF DISMISSAL
              v.                                      OF COUNT 4
12
     RHETT IRONS,
13

14                          Defendant.

15

16
          THIS MATTER comes before the Court upon the notice of the United States
17
     for leave to dismiss Count 4 of the Indictment in this matter as to Defendant Rhett
18
     Irons.
19
          IT IS HEREBY ORDERED:
20
          Count 4 is dismissed without prejudice in the above-captioned case as to
21
     Defendant Rhett Irons.
22        DATED this 19th day of September, 2019.
23

24                                                   A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge

26


      Order of Dismissal of Count 4 - 1
      U.S. v. RHETT IRONS; CR19-035RAJ
